DETAILED ACTION
1.	Applicant's amendments and remarks submitted on August 25, 2021 have been entered. Claims 1, 3, 5-6, 8, 10, 12-13, 16 and 18-19 have been amended. Claims 1-20 are still pending on this application, with claims 1-20 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1 and 8. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2015/0350766 A1 to Schobel et al. (“Schobel”).
As to claim 1, Schobel discloses an audio play controlling method, comprising: acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction (see figures 1-2; pg. 1, ¶ 0003 - ¶ 0006; pg. 2, ¶ 0014; pg. 5, ¶ 0034); establishing a connection with an earphone by performing an earphone connection control operation in response to the connection state information indicating that the earphone connection interface is in an unconnected state; and controlling audio data being played to be output through the earphone connection interface (source device requests connection if user device is not paired and controls output to user device, see pg. 3, ¶ 0027; pg. 4, ¶ 0031 - ¶ 0032; pg. 5, ¶ 0034 - ¶ 0035; pg. 6, ¶ 0049 - ¶0050; pg. 8, ¶ 0062 - ¶ 0063), and transmitting playing state information to another associated audio play controlling device synchronously (configuration data to update 
As to claim 2, Schobel further discloses further comprising: receiving a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface, in response to that the audio playing instruction instructs to acquire the audio data through a network (see figures 1-6; pg. 2, ¶ 0017 - ¶ 0018; pg. 2, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 3, Schobel further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: playing the audio data in response to the audio playing instruction; and acquiring the connection state information of the earphone, in response to detecting that an audio player configured to play the audio 2U.S. Pat. Appl. Ser. No.: 16/892222Attorney Docket No. ZLP2000429CN-USdata is in a playing state (see pg. 2, ¶ 0020; pg. 3, ¶ 0024, ¶ 0027; pg. 6, ¶ 0049).  
As to claim 4, Schobel further discloses wherein: the playing the instructed audio in response to the audio playing instruction comprises: playing the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (see figure 3; pg. 5, ¶ 0036); and the acquiring the connection state information of the earphone, in response to detecting that an audio player is in a playing state, comprises: acquiring the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (see pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
claim 5, Schobel further discloses further comprising: listening for a connection state of the earphone connection interface, the connection state including at least one of whether the earphone connection interface is in a connected state and whether a connected device is a present device in response to the earphone connection interface being in the connected state (see pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and controlling the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device (see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 6, Schobel further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: transmitting an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state, in response to receiving the audio playing instruction; and acquiring the connection state information of the earphone connection interface, in response to the audio player being in the standby state (waiting mode, see pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062).  
As to claim 7, Schobel further discloses wherein the method is applied to one of a mobile phone and a wearable device; the other associated audio play controlling device is the wearable device, in a case of the method being applied to the mobile phone; and the other associated audio play controlling device is the mobile phone, in a case of the method being applied to the wearable device (see pg. 3, ¶ 0024; pg. 5, ¶ 0040).  
claim 8, Schobel discloses an audio play controlling device, comprising: memory storing processor-executable instructions; a processor configured to: acquire connection state information of an earphone connection interface, in response to receiving an audio playing instruction (see figure 5; pg. 1, ¶ 0003 - ¶ 0006; pg. 2, ¶ 0014; pg. 5, ¶ 0034; pg. 7, ¶ 0056); establish a connection with an earphone by performing an earphone connection control operation in response to the connection state information indicating that the earphone connection interface is in an4U.S. Pat. Appl. Ser. No.: 16/892222 Attorney Docket No. ZLP2000429CN-USunconnected state; and control audio data being played to be output through the earphone connection interface (source device requests connection if user device is not paired and controls output to user device, see pg. 3, ¶ 0027; pg. 4, ¶ 0031 - ¶ 0032; pg. 5, ¶ 0034 - ¶ 0035; pg. 6, ¶ 0049 - ¶0050; pg. 8, ¶ 0062 - ¶ 0063), and transmit playing state information to other associated audio play controlling device synchronously (configuration data to update current state connections between source devices, see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030; pg. 6, ¶ 0049 - ¶0050).  
As to claim 9, Schobel further discloses wherein the processor is further configured to: receive a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface, in response to that the audio playing instruction instructs to acquire the audio data through a network (see figures 1-6; pg. 2, ¶ 0017 - ¶ 0018; pg. 2, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 10, Schobel further discloses further comprising: an audio player configured to play the audio data in response to the audio playing instruction; and the processor is further configured to acquire the connection state information of the earphone, in response to detecting 
As to claim 11, Schobel further discloses wherein the processor is further configured to: play the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (see figure 3; pg. 5, ¶ 0036); and acquire the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (see pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
As to claim 12, Schobel further discloses wherein the processor is further configured to: listen for a connection state of the earphone connection interface, the connection state including at least one of: whether the earphone connection interface is in a connected state and whether a connected device is a present audio play controlling device in response to the earphone connection interface being in the connected state (see pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and control the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device ((see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 13, Schobel further discloses wherein the processor is further configured to: transmit an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state, in response to receiving the audio playing instruction; and acquire the 
As to claim 14, Schobel further discloses a non-transitory computer-readable storage medium having stored thereon instructions for execution by a processing circuit to perform operations of the method of claim 1 (see figure 5; pg. 7, ¶ 0056 - ¶ 0058; pg. 10, ¶ 0087).  
As to claim 15, Schobel further discloses wherein the method further comprises: in response to that the audio playing instruction instructs to acquire the audio data through a network, receiving a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface (see figures 1-6; pg. 2, ¶ 0017 - ¶ 0018; pg. 2, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 16, Schobel further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: playing the audio data in response to the audio playing instruction; and acquiring the connection state information of the earphone, in response to detecting that an audio player configured to play the audio data is in a playing state (see pg. 2, ¶ 0020; pg. 3, ¶ 0024, ¶ 0027; pg. 6, ¶ 0049).  
As to claim 17, Schobel further discloses wherein: the playing the instructed audio in response to the audio playing instruction comprises: playing the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (see figure 3; pg. 5, ¶ 0036); and 38the acquiring the connection state information of the earphone, in response to detecting that an audio player is in a playing state, comprises: acquiring the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (see pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
As to claim 18, Schobel further discloses wherein the method further comprises: listening for a connection state of the earphone connection interface, the connection state including at least one of whether the earphone connection interface is in a connected state and whether a connected device is a present device in response to the earphone connection interface being in the connected state (see pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and controlling the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device (see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 19, Schobel further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: transmitting an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state, in response to receiving the audio playing instruction; and acquiring the connection state information of the earphone connection interface, in response to the audio player being in the standby state (waiting mode, see pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062).  
As to claim 20, Schobel further discloses an electronics device set implementing the method of claim 1 (see figures 1-3), comprising the earphone, a mobile phone, and a wearable device (see pg. 2, ¶ 0014; pg. 3, ¶ 0024); wherein: one of the mobile phone or the wearable device is configured connected to the earphone to control playing the audio on the earphone; and upon an instruction is received at another one of the mobile phone or the wearable device, the earphone is configured to switch automatically to the other one of the mobile phone or the wearable device to be controlled playing the audio thereby realizing seamless switching of audio playing among different devices (see figure 3; pgs. 2-3, ¶ 0018 - ¶ 0021; pg. 5, ¶ 0036 - ¶ 0037).

Response to Arguments
4.	Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive. 
	Regarding claims 1 and 8, Applicant argues that Schobel teaches first establishing a data stream/network connection with the user equipment, and then the two source devices communicate with one another about the connections of the user device through a data stream, so the two source devices must interact with each other throughout the operation, and therefore “Schobel does not disclose acquiring connection state information of an earphone connection interface in response to receiving an audio playing instruction” as recited in the claims. 
Applicant further argues Schobel discloses establishing a connection with the user device and providing content after being approved by the user device or received a response from the user device in response to a connection request, and therefore “does not disclose performing an earphone connection control operation in response to the connection state information indicating that the earphone connection interface is in an unconnected state to establish a connection with the earphone, without being approved by the user devices, as recited by the amended independent claims of the present application.” In addition, Applicant argues that Schobel discloses two source devices using network stream to manage network connection to the user device and communicate with each other about network connection, but it “does not disclose controlling played audio data being played to be output through the earphone connection interface, and transmitting playing state information to another associated audio play controlling device synchronously” as recited in the claims.	
Examiner respectfully disagrees. Firstly, Applicant argues that certain features taught by Schobel are not features of the claimed invention (e.g. the interaction between source devices throughout, the earphone connection not needing approval), however it is noted that the features relied on by Applicant are not recited in the rejected claims, nor do the additional teachings by Schobel appear to negate the disclosure relevant to the rejection of the invention as claimed. It is further noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Schobel discloses a system for managing connections between audio devices and peripheral devices, said peripheral devices including headsets or headphones (see pg. 2, ¶ 0013 - ¶ 0014). In the system and method as taught by Schobel, the audio or source devices can be paired with a peripheral or user device, and either the source device or the user device can initiate said pairing if an audio playback request is received and it is determined the devices are not paired or connected (see figure 3; pg. 3, ¶ 0025; pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062). That is, the source device acquires information on the connection state of the user device, i.e. the earphone or headset, in response to a playback request or audio playing instruction from the user, and if the devices are not already paired or connected, a connection is established. Once the source device and user device are connected, the user device can output audio playback from the source device as requested and controlled by the user. 
In addition, Schobel teaches the source device can communicate with a second source device (i.e. another associated audio play controlling device) to provide each other with connection information and other configuration data and metadata (see figures 1-2). Specifically, the source devices are configured to work in tandem so they know the current state of the other at all times. That is, the second source device receives updates on the current playback state, active connections, audio routing, etc., of the source device currently connected to the user device; this enables the source devices to work together and continuously identify which of the two devices is currently active and providing audio content to the user device, thus enabling the system to manage connections and make smart decisions on which source device in the network is better suited to provide notifications or other information to the user (see pg. 4, ¶ 0028 - ¶ 0029; pg. 6, ¶ 0049 - ¶ 0050; pg. 8, ¶ 0062). Schobel is therefore considered to teach the invention as claimed.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652